United States Court of Appeals
                     For the First Circuit


No. 20-1145

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    LUIS MIGUEL SIERRA-AYALA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado-Hernández, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
                Selya and Lipez, Circuit Judges.


     Kevin E. Lerman, with whom Eric Alexander Vos, Federal Public
Defender, and Franco L. Pérez-Redondo, Assistant Federal Public
Defender, Supervisor, Appeals Division, were on brief, for
appellant.
     Francisco A. Besosa-Martínez, with whom W. Stephen Muldrow,
United States Attorney, and Mariana E. Bauzá-Almonte, Assistant
United States Attorney, Chief, Appellate Division, were on brief,
for appellee.


                          July 5, 2022
           LIPEZ, Circuit Judge.    On January 29, 2017, Luis Miguel

Sierra-Ayala was standing near his parents' house in Loíza, Puerto

Rico, holding a black Adidas bag, when officers from the Puerto

Rico Police Department arrived and gave chase to several other

individuals who had been standing nearby.         One of the officers

approached Sierra-Ayala and discovered drugs within the bag. After

arresting him, the officer discovered a handgun with an obliterated

serial number on Sierra-Ayala's person.          Sierra-Ayala filed a

motion to suppress the evidence recovered during his arrest,

arguing that he was seized in violation of the Fourth Amendment

and that he was coerced into handing over the bag, which he claimed

to be safeguarding for his cousin. After the district court denied

the motion to suppress, Sierra-Ayala was convicted of four offenses

relating to the possession of the weapon and the drugs.           Sierra-

Ayala appeals from this conviction, seeking review of the district

court's denial of the motion to suppress and of limitations on

cross-examination imposed during the trial.       We affirm.

                                   I.

A. Factual Background

           We recite the "facts in the light most favorable to the

district court's ruling" on Sierra-Ayala's motion to suppress,

"noting   where   relevant   [Sierra-Ayala]'s   contrary   view   of   the

testimony presented at the suppression hearing."      United States v.

Rodríguez-Pacheco, 948 F.3d 1, 3 (1st Cir. 2020) (first quoting


                                 - 2 -
United States v. Camacho, 661 F.3d 718, 723 (1st Cir. 2011); and

then quoting United States v. Young, 835 F.3d 13, 15 (1st Cir.

2016)).

      1.   The January 29, 2017 Operation

           On January 29, 2017, officers from the Puerto Rico Police

Department ("PRPD") deployed to a "known drug point" on Melilla

Street in Loíza, Puerto Rico.     The operational plan was to conduct

surveillance and to act if the officers observed criminal activity.

Melilla Street is a residential street, with houses on both sides.

The drug point targeted by the PRPD operational plan was in a

wooded area of Melilla Street, near a vacant lot.

           At about 8:50 a.m., PRPD officers arrived at the drug

point in six or seven vehicles.     Two vehicles were marked with the

PRPD emblem and the rest were unmarked.           Sergeant Jesús López-

Maysonet was dressed in plainclothes and traveled with two fellow

officers, Hector Garcia Nieves and Daniel López Garcia, in an

unmarked car.     As he arrived at the drug point, the sergeant

observed seven or eight individuals with messenger-style bags.           He

testified that, based on his training and experience, this type of

bag is frequently used to carry drugs and weapons. Sergeant López-

Maysonet parked the car he was driving in a yard next to a house.

The   three   officers   then   exited    the   vehicle   and    identified

themselves as police officers by shouting "police."             All but one

of the individuals fled into the adjacent wooded area. As Officers


                                  - 3 -
Garcia Nieves and López Garcia chased the fleeing individuals,

other officers were arriving at the site.

          Sierra-Ayala was the man who did not flee; he remained

sitting in a plastic chair as Sergeant López-Maysonet approached.

The sergeant testified that Sierra-Ayala was wearing a black

messenger-style bag across his chest.   At the initial suppression

hearing before the magistrate judge, López-Maysonet testified that

after he identified himself to Sierra-Ayala as a police officer,

Sierra-Ayala stood up, turned to the right, and showed him the

contents of the bag.      Sierra-Ayala testified differently.    He

claimed that he was concerned for his safety when Sergeant López-

Maysonet approached him, and that the sergeant directed him to

turn over the bag, which he had been holding in his hands.   Sierra-

Ayala testified that he complied with Sergeant López-Maysonet's

request because he did not feel free to disobey the officer's

direction.   Ultimately, the magistrate judge credited Sergeant

López-Maysonet's version of the interaction.

          When the sergeant looked inside the bag, he saw "a

transparent plastic bag" containing "purple packages that are used

to pack heroin."   Upon seeing the packaging, he informed Sierra-

Ayala that he was under arrest, directed him to stand up, and read

him his Miranda rights.    Because Sergeant López-Maysonet did not

have handcuffs on his person, he radioed for backup. After Sierra-

Ayala was handcuffed, he patted him down and identified a gun in


                               - 4 -
a holster on the left side of Sierra-Ayala's belt.   López-Maysonet

also testified that he retrieved $94 in cash from Sierra-Ayala's

pockets.   Sierra-Ayala testified that only $10 belonged to him and

that the remainder of the cash was recovered from the bag belonging

to his cousin.

     2. Sierra-Ayala's Involvement

           Sierra-Ayala testified at the two suppression hearings

about how he came to be at the drug point on Melilla Street on

January 29, 2017.   Because this testimony is relevant to Sierra-

Ayala's motion to suppress, we summarize it here.

           Sierra-Ayala grew up in a house on Melilla Street about

five or six houses away from the site of his arrest.     Although he

now lives with his wife and two children in a different area of

Loíza, Sierra-Ayala returned to his parents' house on Melilla

Street between 6:00 and 7:00 a.m. on January 29, 2017 to work on

a Nissan Pathfinder that he was keeping and repairing there.     On

the morning of his arrest, Sierra-Ayala was waiting for his friend

Jose Carlos, who was going to help him remove the radiator from

the Pathfinder and take him to purchase a replacement.

           At about 8:30 a.m., Sierra-Ayala stopped working on his

car and went to buy a soda and cigarettes from his cousin, who

sells refreshments from his grandmother's house.     This house is

across the street from Sierra-Ayala's parents' house.    Because the

items Sierra-Ayala wished to purchase cost around $3 and his cousin


                               - 5 -
did not have change for Sierra-Ayala's $10 bill, Sierra-Ayala went

off in search of change.     He walked toward a group of individuals

further down Melilla Street -- which included another one of

Sierra-Ayala's cousins, Jean Carlos Sirino -- and attempted to get

change from Jean Carlos.     While Jean Carlos searched for change,

he passed the bag he was holding to Sierra-Ayala.         Sierra-Ayala

testified that the zipper of the bag was closed, and that he had

been holding the bag for "[a]round five seconds" when the PRPD

officers arrived.   As discussed above, Sierra-Ayala testified that

the officers' arrival and Sergeant López-Maysonet's approach and

alleged order made him feel that he had no choice but to hand over

the bag.

B. Procedural History

           Sierra-Ayala pled not guilty to four charged offenses.

He filed a motion to suppress the gun and drugs discovered by

Sergeant   López-Maysonet,    arguing    that   the   sergeant   lacked

reasonable suspicion to support the initial seizure and that the

discovery of contraband in the bag was coerced.1          Sierra-Ayala

argued that his presence on Melilla Street was not unusual and

that he was not engaged in any suspicious activity when the

officers arrived in their vehicles.      In response, the government



     1  Sierra-Ayala also sought to suppress his post-arrest
statements, on the basis that they were the fruit of an illegal
arrest.


                                 - 6 -
argued that Sierra-Ayala was not seized at the time Sergeant López-

Maysonet approached him, and that López-Maysonet acquired probable

cause    to    arrest   Sierra-Ayala   after   Sierra-Ayala   voluntarily

displayed the contents of his bag.

     1. Initial Suppression Hearing Before the Magistrate Judge

              The magistrate judge held a hearing on Sierra-Ayala's

motion to suppress.      Sergeant López-Maysonet and Sierra-Ayala were

the only witnesses, and they testified to the facts as outlined

above.    During cross-examination, the sergeant testified that he

had forgotten to identify the holster seized from Sierra-Ayala in

two separate reports filed after the arrest.

              Prior to defense counsel's cross-examination of Sergeant

López-Maysonet, the government provided the court with information

on four administrative complaints that had been filed against the

sergeant.      The magistrate judge determined that only one incident

had the potential to be Giglio material,2 and permitted defense

counsel to cross-examine López-Maysonet about the incident.          The

following exchange occurred:

              [Defense Counsel]: Sergeant [López-]Maysonet,
              there was an administrative complaint against
              you as a result of a theft or loss of monies
              during a warrant –- execution of a warrant. Is
              that correct?


     2 See Giglio v. United States, 405 U.S. 150, 154-55 (1972)
(holding that evidence relevant to the credibility of a government
witness must be disclosed); Roe v. Lynch, 997 F.3d 80, 82 (1st
Cir. 2021) (reciting the holding of Giglio).


                                  - 7 -
          [López-Maysonet]: That’s not right.

After   Sergeant   López-Maysonet      reviewed       the   administrative

complaint, he explained:

          [López-Maysonet]: Like I was telling you, I
          was the supervisor and I did the writ for the
          Lieutenant [Daniel López García].

          [Defense]: Is that administrative complaint
          as against you or is it as against someone
          else, the [complaint] in front of you?

          [López-Maysonet]: It's against Officer Daniel
          Lopez [García].

          [Defense]: It's not against you?

          [López-Maysonet]: No.

          [Defense]:   Does    your   name   appear    in   that
          document?

          [López-Maysonet]: It only shows my last name,
          Lopez Maysonet.

          . . .

          [Defense]: What is the nature of the
          allegation?

          [López-Maysonet]: The nature of the allegation
          was that when I was supervising a search and
          arrest, the person that was subject of the
          warrant, Mr. Abner Arroyo, . . . gave me some
          money, I counted the money and then an amount
          of money went missing. We went to the video,
          we saw the video again and then there was some
          money missing when I was counting it and then
          Officer Lopez Garcia said that he had taken it
          as a joke in order for us to see what happens
          when someone else from outside gets involved.

Officer López García was involved in the operation that led to

Sierra-Ayala's arrest.        According to Sergeant         López-Maysonet,


                                 - 8 -
Officer López García "was in the vehicle but was not present at

the arrest.     He was in the wooded area while [Sergeant López-

Maysonet] was arresting" Sierra-Ayala.

            At the end of the hearing, the magistrate judge directed

the parties to file simultaneous supplemental briefs addressing

whether Sierra-Ayala had a reasonable expectation of privacy in

the contents of the bag.

     2. The Magistrate Judge's Report and Recommendation

            In its supplemental brief, the government argued that

Sierra-Ayala   lacked   standing    to   challenge   a   Fourth   Amendment

violation because he had no privacy interest in the bag.3               The

government noted that Sierra-Ayala testified that his cousin had

passed him the bag and that he had held it for only five to thirty

seconds before the officers arrived.        The government also argued

that the court should credit Sergeant López-Maysonet's hearing

testimony    rather   than   Sierra-Ayala's    because     Sierra-Ayala's

narrative contained several implausibilities.

            Sierra-Ayala's   supplemental     brief      argued   for   the

opposite conclusion.    In particular, Sierra-Ayala argued that he

had a possessory interest in the bag in the form of a bailment,

giving rise to a reasonable expectation of privacy, and that


     3  As the magistrate judge noted, "standing" for Fourth
Amendment purposes is distinct from Article III standing. Byrd v.
United States, 138 S. Ct. 1518, 1530 (2018); see also infra Section
II.C.


                                   - 9 -
Sergeant       López-Maysonet's      testimony    was    incredible        and

embellished.      Sierra-Ayala also reiterated his argument that the

encounter with Sergeant López-Maysonet was a seizure rather than

a consensual encounter, and that López-Maysonet lacked reasonable

suspicion for the stop.

           In a Report and Recommendation, the magistrate judge

credited   Sergeant     López-Maysonet's     testimony     about    how    the

incident on January 29 unfolded.         The magistrate judge described

López-Maysonet's demeanor and tone as convincing, and his version

of the events as plausible and logical.           The judge found Sierra-

Ayala's testimony facially less plausible for several reasons.

First,   the    magistrate   judge    expressed    skepticism      about   the

reported price of Sierra-Ayala's intended purchases and the lack

of change for a relatively small bill in a home business selling

inexpensive items.       The judge also found the suggestion that

Sierra-Ayala had only been holding the bag for five seconds before

the PRPD officers arrived not credible.             The magistrate judge

credited López-Maysonet's testimony that "he said nothing other

than that he was a police officer.       Sierra-Ayala then stood up and

showed Lopez the contents of the shoulder bag without any other

prompting."

           Finding    that   Sierra-Ayala    voluntarily    displayed      the

contents of the bag to López-Maysonet, and that the officers' show

of force upon arriving to Melilla Street would not have caused a


                                  - 10 -
reasonable    person         to    believe      he   was    not    free      to    leave,    the

magistrate judge recommended that the district court find that

Sierra-Ayala was not seized.                   The Report and Recommendation also

concluded    that          Sierra-Ayala       lacked    standing        to    challenge      the

search and seizure of the bag because he lacked a reasonable

expectation       of       privacy       in   the    bag.        The    magistrate         judge

recommended that the court deny Sierra-Ayala's motion to suppress

for both of these reasons.

            Sierra-Ayala objected to the Report and Recommendation

and   requested        a    de    novo    hearing      before     the    district      court.4

Specifically, Sierra-Ayala objected to the magistrate judge's

favorable assessment of Sergeant López-Maysonet's credibility and

to the magistrate judge's conclusions that no Fourth Amendment

seizure     occurred         and     that      Sierra-Ayala        lacked         standing    to

challenge the search of the bag.

      3. De Novo Hearing Before the District Court

            The     district         court     scheduled     a     de   novo       hearing   in

response     to        Sierra-Ayala's           objection         to    the       Report     and

Recommendation.             The government subsequently filed a motion to

vacate the de novo hearing, which the district court denied.                                 The


      4Under 28 U.S.C. § 636(b)(1), the district                        court "shall make
a de novo determination of those portions of                             the [Report and
Recommendation] to which objection is made."                            In doing so, the
court "may . . . receive further evidence" on                           the matter, id.,
including via an evidentiary hearing, see United                        States v. Lawlor,
406 F.3d 37, 40 (1st Cir. 2005).


                                              - 11 -
government then filed a motion to limit the scope of the de novo

hearing to the question of standing, arguing that it presented a

threshold issue       because     "the legality of the seizure is not

properly     before    the    Court"      until   Sierra-Ayala    establishes

standing.    The district court granted that motion two days later,

without waiting for a response from Sierra-Ayala.

            At the de novo hearing, Sierra-Ayala and Sergeant López-

Maysonet reiterated much of their testimony from the initial

suppression hearing before the magistrate judge.                 Sierra-Ayala

testified that when his cousin handed him the bag, it was his

understanding that he "w[as] to hold th[e] bag until [Jean Carlos]

got change for [Sierra-Ayala]," he was "responsible for th[e] bag,"

and it was his understanding that he "could not give it to anyone

else."     Sierra-Ayala explained that he "turned [the bag] over to

the police[] because [Sergeant López-Maysonet] told [him] to turn

it over."    Sierra-Ayala also testified that he was at the site for

only about five seconds before police arrived, and that his cousin

had never asked him to watch anything in the past.               He explained

that the site of his arrest was "[f]our or five houses" away from

his mother's house.         Sergeant López-Maysonet reiterated his prior

testimony that Sierra-Ayala had displayed the contents of the bag

to him voluntarily.

            After     the    de    novo    hearing,   the   district    court

subsequently issued an opinion and order "adopt[ing] the R&R's


                                     - 12 -
recommendation      as     it    relates       to   the     issue    of   standing,    and

den[ying] Sierra-Ayala's motion on such basis." The court assumed,

"[f]or     purposes       of    this    Opinion       and    Order, . . .      that    the

interaction between Sierra-Ayala and Sergeant López[-Maysonet]

occurred the way Sierra-Ayala described it."                        In other words, the

court assumed that Sergeant López-Maysonet ordered Sierra-Ayala to

display the contents of the bag to him, but nevertheless concluded

that Sierra-Ayala lacked standing to challenge the search.5

             In   finding        that    Sierra-Ayala         lacked      standing,    the

district    court     concluded         that   Sierra-Ayala         was   authorized    to

possess the bag but that the evidence was insufficient to support

a depositor-depository relationship between Sierra-Ayala and his

cousin.6    Moreover, even if such a relationship existed, the court

concluded    that     a    bailment      was    not    necessarily        sufficient    to

establish a reasonable expectation of privacy.                       Instead, the court

found that Sierra-Ayala "undertook no affirmative precautions to

maintain privacy" even though the court assumed, for purposes of



     5  As discussed infra, the district court subsequently
abandoned this assumption and expressly found that Sierra-Ayala
voluntarily displayed the contents of the bag to Sergeant López-
Maysonet.
     6 "The depositum contract is a civil law concept, existing in
Louisiana as well as Puerto Rico, that has some relationship with
the common law concept of bailment." Jewelers Mut. Ins. Co. v. N.
Barquet, Inc., 410 F.3d 2, 12 (1st Cir. 2005).       A depository
assumes a duty of care to the depositor to safeguard the object.
Id. at 14.


                                          - 13 -
the order, that Sierra-Ayala's version of the events was accurate.7

The court observed that "[t]he record is silent on whether [Sierra-

Ayala] had a subjective expectation that the bag was to remain

free from governmental intrusion."     Because the court found that

Sierra-Ayala lacked standing to challenge the discovery of the

drugs, it did not make a credibility determination beyond its

assumption, for purposes of resolving the question of standing,

that Sierra-Ayala's testimony accurately described the situation.

     4.   The District Court's Supplemental Order

          After the district court issued its order adopting the

Report and Recommendation with respect to Sierra-Ayala's standing

to challenge the search of the bag, defense counsel sought a

supplemental order on Sierra-Ayala's standing to suppress the gun,

which Sergeant López-Maysonet testified to finding on Sierra-

Ayala's person. The court allowed the parties to address the issue

at a pre-trial status conference.       At the conference, defense

counsel argued that Sierra-Ayala's lack of standing to suppress

the contents of the bag was irrelevant to whether he had standing

to challenge the discovery of the gun on his person.        Defense

counsel also argued that, even if the court credited Sergeant

López-Maysonet's version of the events, Sierra-Ayala's display of

the bag could not be voluntary under the fruit-of-the-poisonous-


     7 Again, according to Sierra-Ayala, he only turned the bag
over to Sergeant López-Maysonet after being ordered to do so.


                              - 14 -
tree       doctrine   because   Sierra-Ayala      was   illegally   seized    when

Sergeant López-Maysonet approached.

               During   the     status    conference,     the   district     court

indicated on multiple occasions that it was crediting Sergeant

López-Maysonet's testimony, rather than Sierra-Ayala's, about how

the encounter unfolded.8 After the status conference, the district

court issued a supplemental order, which summarized the factual

findings the district court had adopted at the status conference:

               [T]he   defendant   was   with   a   group   of
               individuals who ran away when police officers
               arrived in the area. The defendant, however,
               stayed in place. One of the officers (Sergeant
               López[-Maysonet]) approached the defendant,
               identifying himself as a police officer. The
               defendant held open and showed the contents of
               the bag to the officer, who saw a clear plastic
               bag that had purple packages in it, which the
               officer knew was the type of packaging used
               for heroin. The officer placed the defendant
               under arrest and frisked him, finding the gun.9

The court rejected Sierra-Ayala's argument that he was seized at

the time Sergeant López-Maysonet approached, and concluded that,

because Sierra-Ayala voluntarily displayed the contents of the

bag, the sergeant had probable cause to arrest him.                   The court

concluded that the discovery of the gun on Sierra-Ayala's person


       Defense counsel objected to the court's finding
       8                                                                     that
Sergeant   López-Maysonet's approach  to  Sierra-Ayala                        was
constitutional.
       In the same order, the district court also indicated that
       9

it "[wa]s in agreement with the Magistrate Judge's factual
analysis."


                                         - 15 -
was therefore a permissible consequence of a constitutional search

incident to arrest.

     5. Trial

            At the start of the trial, the government sought to

preclude the defense from questioning Sergeant             López-Maysonet

about the 2015 incident in which he failed to file a timely report

about the misconduct of his supervisee, Officer Daniel López

García.   The government argued that the incident was not relevant

under Giglio.     Defense counsel countered that the incident was

relevant to Sergeant López-Maysonet's truthfulness under Federal

Rule of Evidence 608 and his potential bias.       Defense counsel also

sought to introduce the sergeant's statements from the suppression

hearing as a prior inconsistent statement.

            The district court ruled that defense counsel could not

cross-examine Sergeant López-Maysonet about the incident, noting

that "[López-Maysonet] submitted the report.            He did it late.

That's not . . . [Rule] 608 material."         The court also precluded

defense     counsel     from   introducing   Sergeant   López-Maysonet's

testimony    at   the    initial   suppression   hearing    as   a   prior

inconsistent statement.        The court explained that whether López-

Maysonet was "under investigation at the time of the arrest of Mr.

Sierra-Ayala" was "not what was asked of [López-Maysonet] . . . .

Defense counsel was very specific, and they were referring to a




                                   - 16 -
complaint as a result of a theft or loss of monies during [the]

execution of a warrant."

            The    trial   commenced     after   the   resolution        of   these

threshold issues.        Sergeant López-Maysonet reiterated his prior

testimony that Sierra-Ayala voluntarily displayed the contents of

the   bag   to    him.     Sergeant    López-Maysonet      also    testified     to

recovering the holster from Sierra-Ayala's person but acknowledged

that he failed to document it in the investigatory report filed

after the incident.        The jury convicted Sierra-Ayala of the four

charged offenses.10        He was sentenced to a term of seventy-two

months of imprisonment.        This appeal followed.

C. Claims on Appeal

            Appellant seeks review of the district court's denial of

his motion to suppress the drugs and firearm.              He argues that the

fruit-of-the-poisonous-tree           doctrine   applies    to     the   evidence

seized during his encounter with Sergeant López-Maysonet because

the encounter was an unconstitutional seizure.                    The government

responds that Sierra-Ayala was not seized when Sergeant López-

Maysonet approached and that he voluntarily displayed the contents

of the bag to the sergeant. Alternatively, the government suggests



      10The offenses of conviction were: possession of a firearm
in furtherance of a drug trafficking crime; possession with intent
to distribute a controlled substance (heroin); possession with
intent to distribute a controlled substance (crack cocaine); and
possession of a firearm with an obliterated serial number.


                                      - 17 -
that the interactions between Sierra-Ayala and Sergeant López-

Maysonset constitute a constitutionally permissible investigatory

stop under Terry v. Ohio, 392 U.S. 1 (1968).                         Moreover, even if

the    initial      stop       of    Sierra-Ayala       was    unconstitutional,          the

government contends that the fruit-of-the-poisonous-tree doctrine

does    not    apply      to    the    items     seized    because       their   discovery

comported with Fourth Amendment principles.

               Appellant also appeals the district court's decision,

during his trial, to preclude cross-examination of Sergeant López-

Maysonet       on   certain          issues     relating      to   the    administrative

complaint in which Sergeant López-Maysonet was named.                             Appellant

suggests that cross-examination on this issue is relevant to

truthfulness        --    i.e.,       Sergeant    López-Maysonet's         "dishonest[]"

conduct in belatedly filing a report about the incident -- and

bias -- i.e., that Sergeant López-Maysonet had an incentive to

testify       favorably        for    the     government      because     he     was    under

investigation.           Appellant contends that the district court abused

its discretion in denying cross-examination and that his inability

to     adequately        impeach        Sergeant       López-Maysonet's          bias     and

truthfulness caused his trial to be fundamentally unfair.




                                              - 18 -
                                     II.

              We address appellant's suppression arguments first.

A. Standard of Review

              We review the district court's factual findings at the

suppression hearing for clear error and its legal conclusions de

novo.    Rodríguez-Pacheco, 948 F.3d at 6.            We are "especially

deferential" to the district court's evaluation of witnesses'

credibility, which we will overturn "only if, after reviewing all

of the evidence, we have a 'definite and firm conviction that a

mistake has been committed.'"         United States v. Jones, 187 F.3d

210, 214 (1st Cir. 1999) (quoting United States v. Rostoff, 164

F.3d 63, 71 (1st Cir. 1999)).        "Indeed, absent objective evidence

that contradicts a witness's story or a situation where the story

itself   is    so   internally   inconsistent   or   implausible   that   no

reasonable factfinder would credit it, 'the ball game is virtually

over' once a district court determines that a key witness is

credible."      United States v. Guzmán-Batista, 783 F.3d 930, 937

(1st Cir. 2015) (citation omitted) (quoting Rivera-Gómez v. de

Castro, 900 F.2d 1, 4 (1st Cir. 1990)).

B. The Seizure

              The Fourth Amendment prohibits "unreasonable searches

and seizures."        U.S. Const. amend. IV.         Evidence acquired in

violation of the Fourth Amendment is subject to the exclusionary

rule.    Camacho, 661 F.3d at 724.          But "[n]ot every interaction


                                   - 19 -
between a police officer and a citizen constitutes a seizure

triggering Fourth Amendment protections."    United States v. Ford,

548 F.3d 1, 4 (1st Cir. 2008); see also Florida v. Royer, 460 U.S.

491, 497-98 (1983) (plurality opinion).   Instead, a seizure occurs

where the "totality of the circumstances" shows that officers have

"'restrained the liberty of a citizen' through 'physical force or

[a] show of authority.'"    Camacho, 661 F.3d at 725 (quoting Terry,

392 U.S. at 19 n.16).      Courts evaluate the "'coercive effect of

[an] encounter' by asking whether 'a reasonable person would feel

free to decline the officers' requests or otherwise terminate the

encounter.'"   Id. (quoting Brendlin v. California, 551 U.S. 249,

255 (2007)).

           Here, appellant was clearly seized when Sergeant López-

Maysonet approached him at the site on Melilla Street. Immediately

preceding Sergeant López-Maysonet's approach, an unmarked vehicle

had pulled up in a yard beside a house.   Three officers exited the

vehicle, yelling "police."    The officers chased after six or seven

fleeing individuals -- individuals who had not been observed

engaging in criminal activity prior to the officers' pursuit.

Additional police officers and vehicles arrived at the site as the

two pursuing officers ran into the woods.      A reasonable person,

observing this show of police authority, would not feel free to

leave.   The heavy police presence and rapidity with which officers

pursued the fleeing individuals "objectively communicate[d] that


                                - 20 -
[law enforcement] [wa]s exercising [its] official authority to

restrain the individual[s'] liberty of movement."             United States

v. Fields, 823 F.3d 20, 25 (1st Cir. 2016) (second and fourth

alterations in original) (emphasis omitted) (quoting United States

v. Cardoza, 129 F.3d 6, 16 (1st Cir. 1997)).

           Even where an encounter with law enforcement rises to

the level of a seizure, however, the Supreme Court has recognized

certain exceptions to the protections of the Fourth Amendment.

The government argues that even if Sierra-Ayala was seized when

Sergeant   López-Maysonet    approached     him,    the     Terry    exception

applies.   See 392 U.S. at 30-31.       Under Terry, "a police officer

may briefly detain an individual for questioning if the officer

'reasonably suspects that the person apprehended is committing or

has committed a crime.'" Camacho, 661 F.3d at 726 (quoting Arizona

v. Johnson, 555 U.S. 323, 326 (2009)).        The reasonable suspicion

standard requires "a 'particularized and objective basis' for

suspecting the person stopped of criminal activity," id. (quoting

Ornelas v. United States, 517 U.S. 690, 696 (1996)), that is "both

objectively reasonable and 'grounded in specific and articulable

facts,'" id. (quoting United States v. Hensley, 469 U.S. 221, 229

(1985)).    Critically,     "the    individual     facts,    taken    in   the

aggregate," must be "sufficient to trigger a reasonable suspicion

that some criminal activity was afoot -- and that the defendant




                                   - 21 -
was involved."      United States v. Ruidíaz, 529 F.3d 25, 30 (1st

Cir. 2008) (emphasis added).

           In   arguing   that    Sergeant      López-Maysonet     possessed

reasonable suspicion to justify a Terry stop of Sierra-Ayala, the

government points to three facts: (1) the location of the stop,

which Sergeant López-Maysonet described as a "known drug point"

based on his training and experience; (2) the fact that several

individuals were carrying messenger-style bags, which Sergeant

López-Maysonet testified were "used to carry controlled substances

and weapons"; and (3) the flight of several individuals upon the

arrival of police.

           The location of a stop in a "high crime area" may be one

factor relevant to the Terry analysis.              Illinois v. Wardlow,

528 U.S. 119, 124 (2000); United States v. Wright, 485 F.3d 45, 54

(1st Cir. 2007).     But the Supreme Court has made clear that "[a]n

individual's presence in an area of expected criminal activity,

standing   alone,    is   not    enough    to    support    a    reasonable,

particularized suspicion that the person is committing a crime."

Wardlow, 528 U.S. at 124 (emphasis added).           Although "unprovoked

flight" or "nervous, evasive behavior" may provide reasonable

suspicion justifying an investigatory stop, id. at 124; see also

United States v. Aitoro, 446 F.3d 246, 252 (1st Cir. 2006), Sierra-

Ayala -- unlike the other individuals present -- neither fled nor

acted   evasively    as   Sergeant   López-Maysonet        approached,   see


                                  - 22 -
Camacho, 661 F.3d at 726.        Nor is Sierra-Ayala's possession of a

black messenger-style bag enough to tip the scale toward reasonable

suspicion.    Even if messenger-style bags are commonly used in drug

transactions, as Sergeant López-Maysonet testified, they are also

useful for any number of legitimate purposes.              Sergeant López-

Maysonet did not observe individuals using the bags in a way that

a "reasonably prudent and experienced police officer would have

recognized . . . as consistent with the consummation of a drug

deal."    United States v. Rabbia, 699 F.3d 85, 90 (1st Cir. 2012).

            The totality of the circumstances here does not provide

an "objectively reasonable, particularized basis for suspecting

[Sierra-Ayala] of criminal activity."         Camacho, 661 F.3d at 726

(emphasis added); see also United States v. Wright, 582 F.3d 199,

220 (1st Cir. 2009) (Lipez, J., dissenting) ("[T]he reasonable

suspicion justifying a Terry stop must be more than an 'inchoate

and    unparticularized    suspicion   or   "hunch,"'   and   it    must   be

specifically focused on the individual under scrutiny." (citation

omitted) (quoting Terry, 392 U.S. at 27)).         The most that can be

said is that Sierra-Ayala was standing near a known drug point --

close to his parents' home -- while holding a bag that can be used

to transport drugs, weapons, gym clothes, or any number of other

objects.     See Camacho, 661 F.3d at 726 ("'The men were walking

normally on a residential sidewalk and displayed no apprehension

or    nervousness   when   the   officers   approached,'    and    Camacho's


                                   - 23 -
responses to [the officer]'s questions 'were direct and non-

evasive.'"       (quoting     the     district     court)).    He   did    nothing

reasonably suggestive of criminal activity.

C. The Search and Arrest

            Our    conclusion       that     Sergeant    López-Maysonet     lacked

reasonable suspicion to justify the initial seizure of Sierra-

Ayala does not end the inquiry.                The government argues that an

intervening       voluntary     act    --    Sierra-Ayala's    display     of     the

contents    of    the   bag    to     Sergeant     López-Maysonet   --    provided

independent probable cause to arrest Sierra-Ayala, rendering any

lack of reasonable suspicion prior to the voluntary act irrelevant

to suppression.11

            Appellant offers two arguments in response.                     First,

appellant    contends       that    the    district   court   clearly     erred   in

concluding that he spontaneously and voluntarily displayed the

contents of the bag to Sergeant López-Maysonet, thereby obviating


     11The government also argues that we need not reach the merits
of Sierra-Ayala's suppression arguments because Sierra-Ayala lacks
standing to challenge the search of the bag. We do not address
the standing issue. Unlike Article III standing, Fourth Amendment
"standing" is not jurisdictional, and courts may address whether
a seizure or search was adequately supported -- by reasonable
suspicion or probable cause and exigent circumstances -- before
resolving whether a defendant has standing to challenge the search
or seizure. Byrd, 138 S. Ct. at 1530-31. The district court's
written order concluded that Sierra-Ayala lacked standing to
challenge the discovery of the drugs, and denied the motion to
suppress on that basis.    Subsequently, the district court also
made the factual finding that Sierra-Ayala acted voluntarily in
displaying the contents of the bag to Sergeant López-Maysonet.


                                          - 24 -
the need for probable cause for a search. Second, appellant argues

that even if the district court properly concluded that he acted

"voluntarily,"     suppression    of    the    drugs   and    the    firearm   is

nevertheless     appropriate    under    the   fruit-of-the-poisonous-tree

doctrine.    We consider these arguments in turn.

     1. A Voluntary Act

            At   the   suppression     hearings,    the     parties   presented

opposing testimony on the issue of voluntariness.                   Sierra-Ayala

testified that Sergeant López-Maysonet observed the contents of

the bag only because he ordered Sierra-Ayala to turn the bag over.

Sierra-Ayala argued then, and argues again on appeal, that Sergeant

López-Maysonet's coercive inspection of the bag was a search within

the meaning of the Fourth Amendment, to which Sierra-Ayala did not

consent.    See Royer, 460 U.S. at 497 ("[W]ithout a warrant to

search Royer's luggage and in the absence of probable cause and

exigent circumstances, the validity of the search depended on

Royer's purported consent.").          The government, on the other hand,

argues   that    Sierra-Ayala    voluntarily       showed    Sergeant     López-

Maysonet the contents of the bag, such that López-Maysonet's

observation of the bag's contents was not an illegal search under

the Fourth Amendment.

            Where the government defends the validity of a search

based on an individual's consent, the government "has the burden

of proving that the necessary consent was obtained and that it was


                                   - 25 -
freely and voluntarily given, a burden that is not satisfied by

showing a mere submission to a claim of lawful authority."                      Royer,

460 U.S. at 497.            Sergeant López-Maysonet testified that Sierra-

Ayala "freely and voluntarily" showed him the bag, without any

prompting.          After hearing Sierra-Ayala's competing testimony, the

magistrate       judge      made    the    factual   finding    that   Sierra-Ayala

voluntarily         displayed       the    bag's   contents    to   Sergeant    López-

Maysonet.           The   Report     and    Recommendation     identified      several

factors       supporting      the    magistrate      judge's   determination      that

López-Maysonet's testimony on this point was credible.12                           The

district court adopted this factual finding in a written order,

after     a    de    novo    suppression       hearing   and    subsequent      status

conference that addressed the voluntariness issue.

               Although appellant offers several arguments for why the

lower court's credibility assessment of the competing testimony on

voluntariness was wrong,13 he does not identify "objective evidence


     12 These factors include López-Maysonet's tone and demeanor
and the logic and plausibility of his version of the events, as
compared to the inconsistencies and implausibilities of Sierra-
Ayala's version of events. The magistrate judge specifically found
implausible Sierra-Ayala's testimony regarding the prices of the
goods he sought to purchase and the "story . . . that he was
literally caught holding the bag."
     13Specifically, Sierra-Ayala argues that the district court
overlooked the generally implausible nature of Sergeant López-
Maysonet's testimony, the nonsensical logic of Sierra-Ayala's
supposedly voluntary action, Sergeant López-Maysonet's evasiveness
during testimony, and Sergeant López-Maysonet's disciplinary
history.


                                           - 26 -
that contradicts [Sergeant           López-Maysonet's]       story."        Guzmán-

Batista, 783 F.3d at 937.             Nor was Sergeant López-Maysonet's

testimony    "so   internally   inconsistent        or    implausible      that   no

reasonable factfinder would credit it."             Id.    Because appellant's

evidentiary arguments do not leave us with a "definite and firm

conviction" that the district court erred in crediting Sergeant

López-Maysonet's     testimony,      Jones,   187    F.3d    at    214     (quoting

Rostoff, 164 F.3d at 71), the district court did not clearly err

in concluding that Sierra-Ayala displayed the drugs to Sergeant

López-Maysonet without prompting from the sergeant.                    See United

States v. Casellas-Toro, 807 F.3d 380, 390 (1st Cir. 2015) (noting

that   the    voluntariness     of    a   consent    search       is   a   factual

determination for the district court); accord United States v.

Coraine, 198 F.3d 306, 308 (1st. Cir. 1999).                Upon observing the

drugs in the bag due to this voluntary act, Sergeant López-Maysonet

acquired probable cause to arrest Sierra-Ayala and to conduct a

search of him incident to arrest.

             Ordinarily, this conclusion would end our inquiry and

warrant affirmance of the district court's order denying Sierra-

Ayala's motion to suppress.           But because appellant also argues

that his "voluntary" act is inextricably linked to the initial

unconstitutional seizure that precipitated his display of the bag,

we next address whether suppression is warranted under the fruit-

of-the-poisonous-tree doctrine.


                                     - 27 -
     2.   Fruit of the Poisonous Tree

          The fruit-of-the-poisonous-tree doctrine is an extension

of the Fourth Amendment exclusionary rule that requires "indirect

fruits" recovered after an initial Fourth Amendment violation to

be suppressed if they "bear a sufficiently close relationship to

the underlying illegality."   Camacho, 661 F.3d at 729 (quoting New

York v. Harris, 495 U.S. 14, 19 (1990)).   Because the exclusionary

rule "is a 'prudential' doctrine" whose "sole purpose . . . is to

deter future Fourth Amendment violations," Davis v. United States,

564 U.S. 229, 236-37 (2011) (quoting Pa. Bd. of Prob. & Parole v.

Scott, 524 U.S. 357, 363 (1998)),14 suppression as fruit of the

poisonous tree is not appropriate where "the connection between

the illegal police conduct and the discovery and seizure of the

evidence is 'so attenuated as to dissipate the taint,'" Camacho,

661 F.3d at 729 (quoting Segura v. United States, 468 U.S. 796,

805 (1984)).    "The notion of the 'dissipation of the taint'

attempts to mark the point at which the detrimental consequences

of illegal police action become so attenuated that the deterrent

effect of the exclusionary rule no longer justifies its cost."

United States v. Cordero-Rosario, 786 F.3d 64, 75 (1st Cir. 2015)




     14As the Court emphasized in Davis, "[e]xclusion is 'not a
personal constitutional right,' nor is it designed to 'redress the
injury' occasioned by an unconstitutional search." 564 U.S. at
236 (quoting Stone v. Powell, 428 U.S. 465, 486 (1976)).


                              - 28 -
(quoting Brown v. Illinois, 422 U.S. 590, 609 (1975) (Powell, J.,

concurring)).

           In the context of a "voluntary" confession after an

illegal   arrest,   to   which   appellant      analogizes       his    situation,

courts examine "[t]he temporal proximity of the arrest and the

confession,   the   presence       of    intervening      circumstances,     and,

particularly,   the      purpose        and   flagrancy     of    the    official

misconduct" to determine whether suppression of the statements is

warranted under the fruit-of-the-poisonous tree doctrine.                  Brown,

422 U.S. at 603-04 (citations and footnote omitted).                      And, of

closer relevance to the situation here, we have held that the

fruit-of-the-poisonous-tree doctrine may be implicated where an

individual's "voluntary" consent to a search of his belongings

followed an initial Fourth Amendment violation that "significantly

influenced his decision to consent."              United States v. Navedo-

Colón, 996 F.2d 1337, 1339 (1st Cir. 1993).15               The "key inquiry"

is "whether, granting establishment of the primary illegality, the

evidence to which instant objection is made has been come at by

exploitation of that illegality or instead by means sufficiently

distinguishable to be purged of the primary taint."                       Cordero-


     15Whether the initial illegality "play[ed] a significant role
in obtaining appellant's consent" is a factual question for the
district court. Navedo-Colón, 996 F.2d at 1339; see also Cordero-
Rosario, 786 F.3d at 73, 78 (remanding for the district court to
make the factual finding after reversing the holding "that the
searches . . . did not violate the Fourth Amendment").


                                    - 29 -
Rosario, 786 F.3d at 75-76 (emphasis added) (quoting Wong Sun v.

United States, 371 U.S. 471, 488 (1963)); accord United States v.

Delgado-Pérez, 867 F.3d 244, 257-58 (1st Cir. 2017).16

            Applying   these   principles,      we    conclude    that      the

circumstances of this case do not warrant suppression of the

evidence recovered from Sierra-Ayala as fruits of the poisonous

tree.     To start, we recognize that this case differs from the

consented-to search at issue in Navedo-Colón, where the district

court assumed without deciding that the initial alleged illegality

(an illegal x-ray) was unlawful.            996 F.2d at 1338.         Here, in

contrast, the district court concluded that Sierra-Ayala was not

seized, and thus it did not consider the fruit-of-the-poisonous-

tree issue. Nevertheless, the district court made factual findings

that give us sufficient information to determine whether Sierra-

Ayala's display of the bag was "obtained by exploitation of the

underlying illegality."        See Cordero-Rosario, 786 F.3d at 78

(remanding where "we lack[ed] sufficient information to determine

whether    [the]   consent   was   obtained    by    exploitation      of   the

underlying    illegality");    Navedo-Colón,        996   F.2d   at    1338-39


     16 Although "[h]ow appellant's mind worked at the time --
whether or not the [initial illegality] significantly influenced"
his action -- is a factual determination for the district court
that we review for clear error, Navedo-Colón, 996 F.2d at 1339,
"[i]n determining the outcome under the attenuation doctrine, the
court of appeals does not defer to the district court." United
States v. Paradis, 351 F.3d 21, 32 (1st Cir. 2003).      In other
words, our review is de novo.


                                   - 30 -
(holding that although the district court did not "explicitly deny

a causal connection between the x-ray and appellant's consent," a

"[f]air[] read[ing]" of its opinion "indicates that the court

asked, and answered, the correct causal question in deciding

whether to suppress evidence of consent").

            Even assuming a causal connection between the voluntary

display of the bag and the initial illegal seizure effected by the

arriving    officers'       show    of    authority     due     to    their   temporal

proximity, the facts found by the district court do not support

the conclusion that "the causal link . . . is so tight that the

evidence    acquired    pursuant          to   that   [voluntary       act]   must    be

suppressed."      Delgado-Pérez, 867 F.3d at 257 (quoting Cordero-

Rosario, 786 F.3d at 76); see also United States v. Serrano-

Acevedo, 892 F.3d 454, 460                (1st Cir. 2018)            (indicating that

suppression is not warranted where the causal link between an

initial    illegality       and    subsequent         consent    is     "sufficiently

attenuated").     Nothing about the behavior of the officers at the

scene generally, or Sergeant López-Maysonet's particular actions

towards Sierra-Ayala, can be read as "exploit[ing]" the primary

illegality, Cordero-Rosario, 786 F.3d at 78, to induce Sierra-

Ayala to display the contents of the bag.                     See United States v.

Smith,    919   F.3d   1,    12    (1st    Cir.    2019)   ("'[T]he      purpose     and

flagrancy of the official misconduct' . . . 'is the most important

part of the analysis "because it is tied directly to the rationale


                                          - 31 -
underlying    the     exclusionary        rule,   deterrence      of     police

misconduct."'" (first quoting Cordero-Rosario, 786 F.3d at 76; and

then quoting United States v. Stark, 499 F.3d 72, 77 (1st Cir.

2007))).

           According to Sergeant López-Maysonet's testimony, which

the district court credited, Officers Lopez Garcia and Garcia

Nieves, upon arriving at the site, exiting their vehicle, and

announcing    themselves       as   law    enforcement,      chased     several

individuals into the woods as other officers arrived.                  Sergeant

López-Maysonet     "was    behind   Officer   [Garcia   Nieves]    when    [he]

noticed an individual that remained sitting down on a plastic

chair, so [Sergeant López-Maysonet] turned and . . . identified

[him]self as a police officer and the individual stood up facing

[him], . . . turned to the right and . . . opened [the bag he was

holding] and showed [López-Maysonet] the contents."               To be sure,

the officers' cumulative show of force as they pursued the fleeing

individuals contributed to the seizure of Sierra-Ayala.                     But

chasing    other    fleeing    individuals    cannot    be   interpreted     as

exploiting the illegal seizure to induce the seized individual to

surrender evidence.         Cf. Wardlow, 528 U.S. at 124 (unprovoked

flight may provide reasonable suspicion to investigate fleeing

individuals).        Nor      was   turning   towards     Sierra-Ayala      and

identifying himself as a police officer while the other officers

pursued those in flight flagrant misconduct by Sergeant López-


                                    - 32 -
Maysonet.        See    Smith,   919     F.3d   at   12    (distinguishing    the

"professional and polite" interactions at issue from the "extreme

tactics the Supreme Court [has] deemed coercive").

            Any number of scenarios could have followed Sergeant

López-Maysonet's identification of himself as law enforcement,

including an order from the sergeant to hand over the bag -- which

likely would have been deemed to exploit the initial seizure --

but also a notification that Sierra-Ayala was free to go -- which

clearly would not.         But, as the district court found, nothing

exploitative happened: Sergeant López-Maysonet "just identified

himself, and [Sierra-Ayala] gave him the bag."               These facts render

this case quite unlike Camacho, where we suppressed evidence under

the fruit-of-the-poisonous-tree doctrine after police officers

engaged in aggressive questioning of Camacho after an illegal stop

and "[t]he only intervening action by Camacho between the illegal

stop and the frisk [that precipitated the discovery of evidence]

was   removing    his    hands    from    his   pockets     at   [an   officer]'s

direction."       661 F.3d at 729-30.            Sierra-Ayala's intervening

volitional act, in the absence of exploitative behavior by López-

Maysonet,     renders     the    discovery      of   the   drugs   sufficiently

attenuated so as to dissipate the taint of the initial unlawful

seizure.    Hence, we affirm the district court's denial of Sierra-

Ayala's motion to suppress.         See United States v. Rivera, 825 F.3d

59, 64 (1st Cir. 2016) ("[B]ecause of the de novo component to our


                                       - 33 -
review,     we    can    affirm      on     any        ground    appearing     in   the

record . . . .").

                                          III.

            We now turn to appellant's appeal of the limitations the

district court imposed on the cross-examination of Sergeant López-

Maysonet.

A. Standard of Review

            The    Confrontation          Clause        of    the   Sixth    Amendment

"guarantees criminal defendants the right to cross-examine those

who testify against them."           United States v. Jiménez-Bencevi, 788

F.3d 7, 20 (1st Cir. 2015) (quoting United States v. Vega Molina,

407 F.3d 511, 522 (1st Cir. 2005)).                          But this right is not

unlimited.       Although it encompasses "the right to cross-examine

the government's witness about his bias against the defendant and

his motive for testifying," id. at 21 (quoting United States v.

Ofray–Campos, 534 F.3d 1, 36 (1st Cir. 2008)), trial judges may

circumscribe the extent of cross-examination, within "reasonable

limits[,] . . .         based   on        concerns       about . . .        harassment,

prejudice, confusion of the issues, the witness'[s] safety, or

interrogation that is repetitive or only marginally relevant," id.

(quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

Consequently, we review de novo properly preserved challenges to

a   district     court's    decision       as     to    whether     a   defendant   had

"sufficient leeway to establish a reasonably complete picture of


                                      - 34 -
the    witness'[s]    veracity,      bias,   and   motivation"     despite     the

limitations on cross-examination.             United States v. Sandoval, 6

F.4th 63, 88 (1st Cir. 2021) (quoting Jiménez-Bencevi, 788 F.3d at

21).     Provided this initial threshold is met, we review the

specific limitations imposed by the district court for abuse of

discretion.    Jiménez-Bencevi, 788 F.3d at 21.

B. Discussion

            Appellant    does     not    contend    that   he   was   denied     a

reasonable    opportunity       to      impeach    Sergeant     López-Maysonet.

Instead, appellant argues that the district court abused its

discretion by preventing defense counsel from questioning Sergeant

López-Maysonet about the disciplinary incident involving Officer

López García, and about Sergeant López-Maysonet's testimony about

the incident at the suppression hearing. Because appellant objects

to a restriction on the manner or scope of cross-examination, our

review begins at the second stage of the Confrontation Clause

inquiry and we review the restrictions imposed by the court for

abuse of discretion.         Appellant must show that the limitations on

cross-examination were "clearly prejudicial" to establish an abuse

of discretion.       United States v. Rosario-Pérez, 957 F.3d 277, 297

(1st Cir. 2020) (quoting Ofray-Campos, 534 F.3d at 37).                      "The

ultimate question is whether 'the jury is provided with sufficient

information . . .       to    make   a    discriminating      appraisal   of    a




                                     - 35 -
witness's motives and bias.'"             Id.     (quoting United States v.

Landrón-Class, 696 F.3d 62, 72 (1st Cir. 2012)).

            Under    Federal     Rule    of     Evidence    608(b),   "extrinsic

evidence is not admissible to prove specific instances of a

witness's conduct in order to attack or support the witness's

character for truthfulness," but the district court "may, on cross-

examination, allow them to be inquired into if they are probative

of the character for truthfulness or untruthfulness." The district

court precluded questioning about the administrative complaint

against Sergeant López-Maysonet because it found neither the fact

of the complaint nor López-Maysonet's answers at the suppression

hearing probative of his character for truthfulness or for his

bias.     Even assuming that cross-examination on these issues would

be   probative       of     Sergeant     López-Maysonet's       character     for

truthfulness or bias, however, the district court's preclusion of

questioning    was    not    clearly    prejudicial    to    appellant    because

defense counsel was able to impeach López-Maysonet's character for

truthfulness and bias17 by questioning him about inconsistencies

between      his      testimony         and      his       incident      report.18


     17 Appellant's theory of Sergeant López-Maysonet's bias is
that the existence of the administrative complaint about the late
filing of a report gave him an incentive to lie during his
testimony so as not to jeopardize his career. But, beyond this
speculative assertion, appellant does not identify a connection
between the administrative complaint and the sergeant's testimony
in this case to support this theory of bias.
     18   Specifically, defense counsel questioned Sergeant López-


                                       - 36 -
See United States v. Fortes, 619 F.2d 108, 118 (1st Cir. 1980)

("The court need not permit unending excursions into each and every

matter touching upon veracity if a reasonably complete picture has

already been developed.").   Because appellant has not established

that the limits on cross-examination were clearly prejudicial, we

conclude that the district court did not abuse its discretion.

          Affirmed.




Maysonet about why he did not list a holster among the items seized
from Sierra-Ayala in the post-arrest inventory report.      Defense
counsel also asked Sergeant López-Maysonet about his failure to
identify a twenty-five-cent coin in the inventory report.


                              - 37 -